Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Adachi et al. (US 2003/0063607 A1) discloses communication channels between repeaters are assigned with priority (paragraph 123) and each repeater is configured to manage priority of the channels based on channel quality (paragraph 128).

Haartsen (US 2006/0252367 A1) discloses a mobile station is operated in a telecommunications system that includes a base station and one or more relay stations. The mobile station communicates directly with the base station via a first channel. To facilitate selection of a suitable relay station, the mobile station broadcasts a burst for receipt by a plurality of relay stations. Relay stations each measure a quality of the received burst and communicate this information to the base station, which uses the information to select a most suitable one of the relay stations for use in carrying on indirect communications between the base station and the mobile station (Abstract), and based on the information gathered from different relay stations, the base station decides which of the relay stations is optimal to connect the mobile station (paragraph 39).


Kang et al. (US 2014/0086139 A1) discloses a repeater of a local communication system includes a transceiver configured to perform at least one of transmitting and receiving a signal, and a controller configured to calculate a degree of interference of an available channel with an adjacent channel, the interference caused when a frequency band of the available channel overlaps partially with a frequency band of the adjacent channel, and to determine that the repeater is to use a channel having a smallest degree of interference as a channel (Abstract).

Tavildar et al. (US 2014/0010108 A1) discloses relays 180 may serve to overcome certain of these peer discovery difficulties. For example, relays 180 may receive communicatively associated peer UEs' peer discovery signals (such as to cure radio decay), may exchange this information with other relays (such as to cure different frequency band or operator issues), and may broadcast/rebroadcast peer discovery signals so that peer UEs in a broader operating range, type, and distance can discover one other (paragraph 59).

Prior arts of record disclose managements of channel usages for repeaters/relays and method for UE to discover relays.

Regarding claims 1 and 10, prior arts of record fail to disclose “identify a first relay apparatus having a frequency band, in which a transmission performance is relatively higher than a second relay apparatus, among the plurality of identified relay apparatuses, and perform the wireless communication with the identified first relay apparatus”, as recited in claim 1, and similarly recited in claim 10, in combination with other claimed limitations.

Dependent claims 2-9 and 11-18 are allowable based on their dependency on independent claims 1 and 10, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tanaka et al. (US 2019/0190586 A1) discloses an allocator allocates a channel of a repeater to be controlled to communications between wireless terminals. A determination unit determines whether channels allocatable to the communications between the wireless terminals are short. When the determination unit has determined that the allocatable channels are short, a switching controller controls at least one repeater, among repeaters to be controlled by a repeater 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/            Primary Examiner, Art Unit 2645